DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility. The claimed process comprises only a single step of “using” a fat, which insufficient to constitute a specific utility.
Claim 10 is also rejected under 35 U.S.C. 112(a). Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art would not clearly know how to use the claimed invention.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cottier et al. (U.S. 4,208,445).
Regarding claim 1, Cottier et al. discloses a fat (C2, L56-59) produced via interesterification (C4, L17-L21) of coconut oil (C3, L48-L50) that is hydrogenated (C3, L50-L53) and palm stearin (C3, L25-L26) having an iodine value (IV) of from 5-40 (C3, L35-36). Cottier et al. discloses the composition as comprising 15-50% of the stearine component (C3, L59-L67). The present specification indicates that “[t]he interesterified fats of Examples 1 to 9 satisfied all the numerical ranges of (A) to (J)” (P34, L5-L6). Examples 1 to 4 comprise only palm stearin with an IV of 30 in an amount ranging from 20-35% and hydrogenated coconut oil in an amount ranging from 65-80% (P32, Table 1). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the fat product of Cottier et al. is produced via a substantially identical process as that of the claimed product, a prima facie showing of anticipation/obviousness has been established. The claimed compositional characteristics are considered to likewise be inherent attributes of the product of Cottier et al., and are thus considered anticipated/obvious. It is unclear whether the iodine value of the hydrogenated coconut oil of the present application would be distinguishable from the hydrogenated coconut oil of Cottier et al. If there is no distinction, then the present claim would be anticipated, and if there is some distinction, the present claims would still be considered obvious due to the instruction that the oil may be hydrogenated. The burden for showing the prior art product and the claimed product are not the same thus shifts to Applicant. MPEP 2112.01 I (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”).
As for claims 2 and 3, the claims are directed merely to further attributes of the interesterified fat compositions that were shown as being the same as that of Cottier et al. due to being produced via a substantially identical process. The present specification indicates that Examples 1 to 4 exhibit the claimed attributes (P35, L3-L12). The claimed triglyceride attributes would thus also be considered anticipated/obvious according to the same rationale detailed previously in relation to claim 1.
As for claim 4, Cottier et al. discloses the raw material fat of the interesterification as being a mixed oil (C4, L17-L18, where blending precedes interesterification) of coconut oil that is processed (i.e., hydrogenated) (C3, L48-L53) and 100% palm stearin (C3, L25-L26).
As for claim 5, Cottier et al. discloses the fats as being hydrogenated coconut oil (C3, L48-L53) and 100% palm stearin (C3, L25-L26) having an IV of 20 or less (C3, L35-L36).
As for claims 6-8, the claims are directed merely to further attributes of the interesterified fat compositions that were shown as being the same as that of Cottier et al. due to being produced via a substantially identical process. The present specification indicates that Examples 1 to 4 exhibit the claimed attributes (P36, L8 – P37, L21). The claimed solid fat content attributes would thus also be considered anticipated/obvious according to the same rationale detailed previously in relation to claim 1.
As for claim 9, Cottier et al. discloses the fat as being for chocolate (C4, L44-50).
As for claim 10, Cottier et al. discloses a process for producing an interesterified fat comprising processing a fat (C4, L17-L21), where the fat is considered to satisfy the claimed attributes (i.e., hydrogenate coconut oil and palm stearin) according to the rationale detailed previously in relation to claim 1.
As for claim 11, the claim is directed merely to further attributes of the interesterified fat compositions that were shown as being the same as that of Cottier et al. due to being produced via a substantially identical process. The present specification indicates that Examples 1 to 4 exhibit the claimed attributes (P35, L3-L12). The claimed triglyceride attributes would thus also be considered anticipated/obvious according to the same rationale detailed previously in relation to claim 1.
As for claim 12, Cottier et al. discloses the raw material fat of the interesterification as being a mixed oil (C4, L17-L18, where blending precedes interesterification) of coconut oil that is processed (i.e., hydrogenated) (C3, L48-L53) and 100% palm stearin (C3, L25-L26).
As for claim 13, Cottier et al. discloses the fats as being hydrogenated coconut oil (C3, L48-L53) and 100% palm stearin (C3, L25-L26) having an IV of 20 or less (C3, L35-L36).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/979,864. Although the claims at issue are not identical, they are not patentably distinct from each other because a fat composition that falls within the claimed compositional limitations also falls within those of the ‘864 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793